Title: To Thomas Jefferson from George Hammond, 2 June 1792
From: Hammond, George
To: Jefferson, Thomas



Saturday 2d. June 1/2 past 12 oClock.

Mr. Hammond presents his most respectful Compliments to Mr. Jefferson. He is this moment returned home, and has been extremely mortified at learning the mistake, which his servant, through ignorance, committed, in informing Mr. Jefferson that Mr. H. was then in the house, as at the time, when Mr. J. was so obliging as to call upon him, he had been absent from home more than half an hour.
